ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Dague sued Ry. Co. for damages for injuries sustained in a collision between a traction car and a street railway car which he was operating as motorman. The jury returned a verdict in his favor for $7,500. After the cause had been submitted to the jury, and they had begun deliberations, the trial court directed a separation from Thursday evening until Monday morning. As Friday Was a holiday and Saturday was not customarily used, for jury cases. This was assigned an error. It was claimed that as á result of the injury, tuberculosis set in the knee and it was necessary to amputate the leg. As to this fact there was expert evidence on both sides. In affirming the judgment, the Court of Appeals held:
1. “The modern rule in reference to misconduct of jurors is somewhat liberal, and disregards irregularities, in respect to the misconduct of the jury where there is no improper motive and where no actual prejudice to the defeated parties appears. 52 OS. 651.55
2 . The question of the development of tuberculosis as a result of the injury was a question of fact for the jury, and the verdict and judgment are not manifestly contrary to the weight of the evidence.”